Citation Nr: 0603149	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as due to service connection for exposure to Agent 
Orange.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1969.  

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
malaria, a skin disorder, degenerative disc disease of the 
lumbar spine, a bilateral foot disorder, hemorrhoids, and 
stress and paranoia.  When the veteran filed his substantive 
appeal, he limited the issues on appeal to service connection 
for a skin disorder and degenerative disc disease of the 
lumbar spine.  

The veteran also raised the issue of service connection for 
peptic ulcer disease and duodenal diverticulum in his 
substantive appeal.  The RO denied the claims in a February 
2005 rating decision.  Currently, the claims folder does not 
contain a notice of disagreement with the February 2005 
rating decision.  For that reason the issues of service 
connection for peptic ulcer disease and duodenal diverticulum 
are not for appellate review at this time.  38 C.F.R. 
§§ 20.200, 20.201 (2005).  

The appeal also arises from a February 2004 rating decision 
which granted service connection for post-traumatic stress 
disorder (PTSD).  The veteran appealed the initial 30 percent 
disabling rating assigned by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran's claims must be remanded to obtain the veteran's 
records from the Augusta VA Medical Center and to afford the 
veteran VA examinations.  In October 2005, the veteran 
appeared and gave testimony before the undersigned Veterans 
Law Judge.  He testified that he had been seen in Atlanta and 
then transferred to the Augusta VA Medical Center for 
treatment of his PTSD symptoms.  He had seen a VA 
psychiatrist in Augusta, three times.  (T-3).  The claims 
folder includes only the veteran's records of treatment for 
PTSD from the Atlanta VA Medical Center.  

The regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  VA may end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the custodian does not have them.  
38 C.F.R. § 3.159(c)(2)(2003).  The claim must be remanded to 
obtain the veteran's records of psychiatric treatment from 
the Augusta VA Medical Center.  

The claims folder contains records of a November 2001 
evaluation at The Spine Clinic by Dr. A.  It contains the 
following notation:  The current problem began on or about 
three to four weeks ago.  The symptoms were of sudden onset.  
According to the patient, the current problem is a result of 
an injury.  There is a history of previous spine problems.  
Medical attention had been obtained through one physician.  

A private magnetic resonance imaging in November 2001 
revealed a large disc herniation at the L3-4 level.  Also 
reported was a mild disc bulge at L4-5 and a minimal bulging 
at L5-S1.  The claims folder does not contain a diagnosis or 
records of treatment for degenerative disc disease of the 
lumbar spine dated prior to October 2001.  Medical records 
from Dr. H. noted only a 20 year history of back pain in 
October 2001.  The December 2001 report of Dr. A. refers to 
additional reports such as a Patient Questionnaire, History 
Summary Form, etc., which were not included in the records 
submitted by the veteran.  

The veteran testified he first discovered he had degenerative 
disc disease eight or ten years ago.  (T-13).  The veteran 
has not identified the medical care provider who diagnosed 
degenerative disc disease prior to October 2001.  As the 
veteran is asserting his current degenerative disc disease of 
the lumbar spine is related to service, any records 
describing the previous history of back symptoms may be of 
great probative value in determining the onset date of his 
current back disorder.  Currently, there are no medical 
records dated between August 1969 and October 2001 which 
include any references to a back disorder.  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service when 
considering a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330 (2000).  

The veteran testified at the hearing in October 2005, that 
while serving in Vietnam, he was required to jump from 
helicopters to the ground sometimes, 10 or 12 feet below.  He 
asserts that he hurt his back during those incidents.  The 
Board notes the veteran's DD Form 214 MC reveals he served in 
the Republic of Vietnam as a Marine and was awarded a Combat 
Action Ribbon.  

While the veteran is competent to describe the events he 
experienced during combat, he is not competent to diagnose a 
medical disorder or to attribute it to any particular cause.  
38 C.F.R. §§ 3.159(a), 3.304(d) (2005).  As the veteran has 
not been afforded a VA examination of his current back 
disorder and there is no medical opinion addressing whether 
the currently diagnosed degenerative disc disease is related 
to events in service, the claim must be remanded to afford 
the veteran a VA examination and to obtain a medical opinion.  

The veteran also testified he had seen a dermatologist at the 
Augusta VA two months previously.  (T-11).  The veteran also 
asserted he believes his current skin symptoms are related to 
exposure to Agent Orange in service.  The claim must be 
remanded to obtain the records of dermatology treatment from 
the Augusta VA Medical Center and to provide a VA examination 
and medical opinion.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2005).  

The claims are remanded for the following actions:

1.  VA must request the veteran to 
identify all health care providers who 
have treated him since his separation 
from the service for back pain, a skin 
disorder and PTSD.  The veteran is 
specifically requested to identify the 
health care provider who first told him 
he had degenerative disc disease eight or 
ten years ago.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  This should include 
specific requests for the veteran's 
records of treatment from the Augusta VA 
Medical Center, dating from 2005 to the 
present; and complete records including 
any patient histories from Dr. David M. 
Arnold, M.D., The Spine Clinic, 700 
Sunset Drive, Suite 602, Athens, Georgia, 
30606, Telephone 706-354-4300, Fax 706-
354-406.  

2.  After completing the development 
ordered in paragraph 1, to the extent 
possible, the veteran should be afforded 
a VA neurological evaluation.  The 
purpose of the evaluation is to determine 
the onset date of the veteran's currently 
diagnosed degenerative disc disease of 
the lumbar spine and if there is a causal 
relationship between the current 
degenerative disc disease and service.  
The claims folder should be made 
available in conjunction with the 
examination.  After interviewing and 
taking the veteran's history, examining 
the veteran, and reviewing the evidence 
in the claims folder, the examiner is 
asked to answer the following question:  
Is it at least as likely as not (50 
percent chance) the currently diagnosed 
degenerative disc disease of the lumbar 
spine is related to service?  The VA 
examiner is asked to explain his reasons 
for any opinion expressed.  If the 
information available is insufficient to 
form a basis for rendering an opinion, 
the examiner is asked to specifically 
note that in his report.  

3.  VA should arrange for the veteran to 
be afforded a VA dermatology examination.  
The purpose of the examination is to 
determine if any current skin disorder is 
related to exposure to Agent Orange in 
service.  The VA examiner is asked to 
diagnose any current skin disorder.  Then 
answer the following:  Is it at least as 
likely as not (50 percent chance) that 
any currently diagnosed skin disorder is 
related to service, including exposure to 
Agent Orange in service?  The VA examiner 
is asked to explain his reasons for any 
opinion expressed.  If the information 
available is insufficient to form a basis 
for rendering an opinion, the examiner is 
asked to specifically note that in his 
report.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


